FILED
                                                                      Oct 30 2018, 5:49 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEES –
Mark J. Crandley                                           CWK INVESTMENTS & C.
Barnes & Thornburg LLP                                     WAYNE KINNEY
Indianapolis, Indiana                                      James D. Johnson
                                                           Spencer W. Tanner
Jason M. Spindler                                          Jackson Kelly PLLC
Spindler Law                                               Evansville, Indiana
Princeton, Indiana
                                                           ATTORNEYS FOR APPELLEES –
                                                           EVANSVILLE-VANDERBURGH
                                                           COUNTY BOARD OF ZONING
                                                           APPEALS
                                                           Dirck H. Stahl
                                                           L. Katherine Boren
                                                           Ziemer, Stayman, Weitzel &
                                                           Shoulders
                                                           Evansville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Town of Darmstadt and Bob                                  October 30, 2018
Stoops, Town Council President,                            Court of Appeals Case No.
Appellants-Petitioners,                                    18A-MI-150
                                                           Appeal from the Vanderburgh
        v.                                                 Superior Court
                                                           The Honorable Richard G.
CWK Investments-Hillsdale,                                 D’Amour, Judge
LLC, C. Wayne Kinney, and the                              Trial Court Cause Nos.
Evansville-Vanderburgh County                              82D07-1707-MI-3672
Board of Zoning Appeals,                                   82D07-1709-MI-4656



Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                           Page 1 of 21
      Appellees-Respondents.



      Najam, Judge.


                                         Statement of the Case
[1]   The Town of Darmstadt and Bob Stoops, as Town Council President,

      (collectively “the Town”) appeal the trial court’s dismissal of their petition for

      judicial review of a decision by the Evansville-Vanderburg County Board of

      Zoning Appeals (“BZA”). The Town raises one issue for our review, namely,

      whether the trial court erred as a matter of law when it dismissed the Town’s

      petition as untimely.


[2]   We affirm.1


                                   Facts and Procedural History
[3]   On December 13, 2016, CWK Investments-Hillsdale, LLC (“CWK”)2 filed an

      improvement loan permit application with the Town of Darmstadt for

      construction of four apartment buildings. Thereafter, the Evansville Area Plan

      Commission Site Review Committee denied CWK’s application on February

      28, 2017.




      1
        We held oral argument in this case on October 10, 2018, in Indianapolis. We thank counsel for their
      excellent advocacy in this matter.
      2
          C. Wayne Kinney, a party to this appeal, owns and operates CWK.

      Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                            Page 2 of 21
[4]   CWK appealed the denial of its application to the BZA. The BZA held a

      hearing on CWK’s appeal on June 15, 2017. At the conclusion of the hearing,

      the BZA voted to reverse the commission’s decision and approve CWK’s

      application. On July 11, the Town filed a petition for judicial review of the

      BZA’s June 15th decision in Cause Number 82D07-1707-MI-3672 (“the First

      Petition”). Thereafter, on August 17, the BZA issued its written findings of

      fact, which reiterated the Board’s decision to approve CWK’s application.


[5]   On August 21, CWK filed a motion to dismiss the First Petition because the

      Town had failed to file the BZA’s record with the trial court within thirty days

      from the date the Town had filed its petition for judicial review and because the

      Town had failed to seek an extension of time to file the record. That same day,

      the Town filed a request with the BZA to compile the board record. On August

      23, the Town filed a motion for extension of time to file the record with the trial

      court. The Town filed the board record on August 31.


[6]   On September 5, the Town filed a second petition for judicial review of the

      BZA’s decision in Cause Number 82D07-1709-MI-4656 (“the Second

      Petition”). CWK filed a motion to dismiss the Second Petition pursuant to

      Indiana Trial Rules 12(B)(1) and 12(B)(8). Specifically, CWK asserted that the

      Second Petition was untimely because the Town had not filed that petition

      within thirty days from the BZA’s June 15 decision. CWK also asserted that

      the trial court should dismiss the Second Petition because the same matter was

      already pending under the First Petition’s cause number. The Town responded



      Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018      Page 3 of 21
      that it had timely filed the Second Petition because it was filed within thirty

      days from the date the BZA had issued its written findings of fact.


[7]   On January 11, 2018, the trial court held oral argument on both motions to

      dismiss. Subsequently, the trial court granted both motions. Specifically, the

      trial court dismissed the First Petition because the Town had neither filed the

      board record within thirty days from the date it filed the First Petition nor

      requested an extension of time to file the record. And the court dismissed the

      Second Petition as untimely. The trial court concluded that, for purposes of

      Indiana Code Section 36-7-4-919(e), the BZA had made its decision on CWK’s

      application at the meeting on June 15, 2017. Thus, the trial court concluded

      that the Town had not timely filed its petition for judicial review because it did

      not file the Second Petition within thirty days from the date the BZA made its

      decision. This appeal ensued.


                                          Discussion and Decision
[8]   The Town contends that the trial court erred when it dismissed the Second

      Petition.3 As our Supreme Court has stated:


                 The standard of appellate review for motions to dismiss under
                 Rule 12(B) depends on whether the trial court resolved disputed
                 facts, and if so, whether there was an evidentiary hearing. We
                 review de novo a court’s ruling on motions to dismiss for failure to
                 timely file necessary agency records where the court ruled on a
                 paper record.



      3
          The Town does not appeal the trial court’s dismissal of the First Petition.

      Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018               Page 4 of 21
       Teaching Our Posterity Success, Inc. v. Ind. Dep’t of Educ., 20 N.E.3d 149, 151 (Ind.

       2014) (citations omitted). Here, the trial court did not conduct an evidentiary

       hearing but ruled on CWK’s motion to dismiss based on a paper record. Thus,

       we review the trial court’s grant of CWK’s motion de novo. Further, this appeal

       presents a question of statutory interpretation. “Matters of statutory

       interpretation, which inherently present pure questions of law, are reviewed de

       novo.” Paquette v. State, 101 N.E.3d 234, 237 (Ind. 2018).


[9]    The Town contends that the trial court erred when it dismissed the Second

       Petition as untimely. Specifically, the Town asserts that the BZA made its

       decision when it issued its findings of fact on August 17. Accordingly, the

       Town contends that it timely filed the Second Petition on September 5, which

       was less than thirty days after the BZA issued its findings. But CWK and the

       BZA counter that the BZA made its decision when it voted to overturn the

       Evansville Area Plan Commission’s denial of CWK’s application at the hearing

       on June 15. As such, CWK and the BZA contend that the Town did not timely

       file the Second Petition because the Town did not file that petition within thirty

       days from the date of the hearing. Thus, in order to determine whether the

       Town timely filed its petition for judicial review, we must determine when the

       BZA made its decision.


[10]   As this court has recently stated, “[t]he primary purpose of statutory

       interpretation is to ascertain and give effect to the intent of the legislature. The

       best evidence of legislative intent is the statutory language itself, and we strive

       to give the words in a statute their plan and ordinary meaning.” 21st

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018         Page 5 of 21
       Amendment, Inc. v. Ind. Alcohol and Tobacco Comm’n, 84 N.E.3d 691, 696 (Ind.

       Ct. App. 2017) (citations and quotations marks omitted). We begin our

       analysis by looking to the plain language of the relevant statute, which, in this

       case, is Indiana Code Section 36-7-4-919 (2018).


[11]   Indiana Code Section 36-7-4-919(e) provides, in relevant part, that a board of

       zoning appeals “shall make a decision on any matter that it is required to hear

       under the 900 series . . . at the conclusion of the hearing on that matter[.]”

       (emphasis added.) That same section also provides that, “[w]ithin five (5) days

       after making any decision under the 900 series, the board of zoning appeals

       shall file in the office of the board a copy of its decision.” Ind. Code § 36-7-4-

       919(f) (emphasis added). Based on the plain and unambiguous language of the

       statute, it is clear that a board of zoning appeals is required to make its decision

       on a matter at the conclusion of the hearing, which decision the board is then

       required to make a part of the agency’s record within five days after having

       made the decision.


[12]   The Town acknowledges that a board of zoning appeals makes a decision at the

       hearing. However, the Town asserts that “there is no basis to conclude that the

       General Assembly intended oral decisions to be the exclusive ‘zoning decision’

       subject to judicial review.” Appellant’s Br. at 16. In essence, the Town asserts

       that, while an oral decision made at the hearing is a zoning decision, the written

       findings of fact are also a zoning decision that triggers judicial review.




       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018          Page 6 of 21
[13]   To support its contention, the Town relies on Indiana Code Section 36-7-4-915,

       which states that “[t]he board shall in all cases heard by it make written findings

       of fact.” The Town also relies on Indiana Code Section 36-7-4-1016(a), which

       provides that “[f]inal decisions of the board of zoning appeals under . . . the 900

       series of this chapter . . . are considered zoning decisions for purposes of this

       chapter[.]” Thus, the Town maintains that, because the General Assembly

       chose to place the findings requirement in the 900 Series, it placed the

       requirement for findings of fact “among those BZA actions that trigger a right

       to judicial review.” Appellant’s Br. at 13. We cannot agree.


[14]   When we interpret a statute, “we are mindful of both what it does say and what

       it does not say.” ESPN, Inc. v. Univ. of Notre Dame Police Dep’t, 62 N.E.3d 1192,

       1195-96 (Ind. 2016) (quotation marks omitted). “We may not add new words

       to a statute which are not the expressed intent of the legislature.” Ind. Alcohol &

       Tobacco Comm’n v. Spirited Sales, LLC, 79 N.E.3d 371, 376 (Ind. 2017). While

       we agree that Indiana Code Section 36-7-4-1016 provides that any decision

       under the 900 series is considered a zoning decision, there is nothing to indicate

       that written findings of fact, even though required by Indiana Code Section 36-

       7-4-915, constitute a decision of the board separate and distinct from the

       decision of the board made at the hearing. Indeed, nowhere in that Section

       does the word “decision” appear.


[15]   Further, pursuant to Indiana Code Section 36-7-4-1605, “[a] petition for review

       is timely only if the petition for review is filed not later than thirty (30) days

       after the date of the zoning decision that is the subject of the petition for judicial

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018          Page 7 of 21
       review.” And there is nothing in that Section that says a petition is timely only

       if filed within thirty days from the date the board enters its findings of fact. Had

       the legislature intended for the findings of fact to constitute a decision of the

       board of zoning appeals that triggers judicial review, it could have included

       language in Section 36-7-4-1605 to that effect. But the legislature did not

       include that language. And we cannot add words to the statute that are not

       there. See Ind. Alcohol & Tobacco Comm’n, 79 N.E.3d at 376. And, as discussed

       above, Indiana Code Section 36-7-4-919 states that a board of zoning appeals

       “shall make” its decision at the hearing.


[16]   Additionally, we find this court’s decisions in Biggs v. Board of Zoning Appeals of

       City of Wabash, 448 N.E.2d 693 (Ind. Ct. App. 1983), and Hoagland v. Town of

       Clear Lake Board of Zoning Appeals, 871 N.E.2d 376 (Ind. Ct. App. 2007), to be

       instructive.4 In Biggs, the issue was whether the board of zoning appeals made

       its decision at the hearing when it voted to deny Biggs’ variance request or

       whether the board made its decision when it approved the minutes from the

       meeting. Biggs, 448 N.E.2d at 694. This court held that the date of the board’s

       decision was the date of the hearing because minutes “are not the event, but a

       record of the transpired event.” Id. This court further held that the event,




       4
          The Town asserts that neither Biggs nor Hoagland applies because neither case specifically determines
       whether the “now mandatory entry of findings was a ‘zoning decision’ that triggered the right to judicial
       review[.]” Appellant’s Br. at 24. We agree that neither case directly addresses the question at issue here, and
       we acknowledge that the cases are not directly on point. However, we still find both cases to be helpful. We
       also agree with the trial court that the statutory amendment that now requires a board of zoning appeals to
       issue findings of fact “does not alter the precedents set by Biggs and Hoagland[.]” Appellant’s App. Vol. II at
       17.

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                               Page 8 of 21
       which was a decision on a variance request, occurred at the meeting “regardless

       of when, if ever, it was memorialized.” Id. As Biggs did not file the petition for

       writ of certiorari5 within thirty days from the date the board made its decision at

       the hearing, the trial court correctly dismissed his petition.


[17]   And in Hoagland, this court addressed whether the trial court had properly

       dismissed the Hoaglands’ petition for judicial review of a decision of the board

       of zoning appeals because the Hoaglands had failed to timely serve all adverse

       parties. Hoagland, 871 N.E.2d at 380. In that case, the board of zoning appeals

       held a hearing on the Hoaglands’ petition on December 20, 2005. Id. at 382.

       The Hoaglands then filed their petition for judicial review on January 19, 2006;

       however, the Hoaglands did not serve the other parties at that time. Id. On

       appeal, the Hoaglands asserted that the BZA’s decision was not issued on

       December 20, 2005, because the BZA had not issued findings of fact. Id. at

       382-83. Relying on Biggs, this court held that, “[e]ven though the BZA in this

       case did not issue written findings of fact, the Hoaglands were aware of the

       BZA’s December 20, 2005, decision.” Id. at 383. Thus, this court held that the

       Hoaglands had thirty days from the date of the BZA’s December 20, 2005,

       decision to file their petition and serve the required notices. Id. Because the

       Hoaglands had failed to do so, the trial court did not err when it dismissed their

       petition. Id.




       5
         Prior to 2011, a petitioner filed for judicial review of a board of zoning appeals’ decision by filing a petition
       for writ of certiorari. See I.C. § 36-7-4-1003 (2010).

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                                   Page 9 of 21
[18]   Similarly, here, the BZA’s decision was made at the meeting on June 15, 2017,

       although the BZA did not memorialize its decision with its findings of fact until

       two months after the hearing. See Biggs, 448 N.E.2d at 694. And while the

       BZA did not immediately issue findings of fact, the Town was aware of the

       BZA’s June 15, 2017, decision. See Hoagland, 871 N.E.2d at 383. Thus, the

       entry of findings of fact does not constitute a “decision” of a board of zoning

       appeals or otherwise trigger judicial review. Rather, the findings of fact are

       simply an explanation of the board’s reasoning for its decision made at the

       hearing.


[19]   We acknowledge the Town’s argument that the statute requires a board of

       zoning appeals to make findings of fact. See I.C. § 36-7-4-915. And we agree

       that those findings of fact are essential for judicial review of the BZA’s decision.

       Indeed, neither the trial court in the first instance or this court on appeal can

       conduct an adequate review of the BZA’s decision without the findings. See,

       e.g., Riverside Meadows I, LLC v. City of Jeffersonville, Ind. Bd. of Zoning App., 72
N.E.3d 534, 540 (Ind. Ct. App. 2017) (“written findings are necessary to ensure

       adequate judicial review of administrative decisions.”). However, as discussed

       above, the statute is clear. The General Assembly has required a person to file a

       petition for judicial review within thirty days from the Board’s decision made at

       the hearing, not within thirty days from the board’s entry of findings of fact.


[20]   The Town emphasizes that, if we require a petitioner to file a petition for

       judicial review based only on the oral decision of the board, then we would

       require the petitioner to take “an appeal based on the scant information

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018           Page 10 of 21
       available from an oral decision.” Appellant’s Br. at 19. We do not disagree.

       But we must “give effect to the intent of the legislature.” 21st Amendment, Inc.
84 N.E.3d at 696. And, here, it is clear that the legislature intended for a

       petitioner to petition for judicial review based on the decision that the board

       made at the hearing, not based on its findings of fact.


[21]   Indeed, Indiana Code Section 36-7-4-1607(b) outlines the required contents of a

       petition for judicial review. And, while that statute requires several items to be

       included in the petition, it does not require a petitioner to include a copy of the

       findings of fact.6 Additionally, Indiana Code Section 36-7-4-1613(a) provides:


                Within thirty (30) days after the filing of the petition, or within
                further time allowed by the court, the petitioner shall transmit to
                the court the original or a certified copy of the board record for
                judicial review of the zoning decision consisting of . . . any board
                documents expressing the decision[.]


       (Emphasis added). A board’s written findings are merely a document

       “expressing the decision.” Accordingly, the General Assembly anticipated that

       a petitioner could file for judicial review before a board has entered its findings

       of fact.


[22]   Further, even though a petitioner initially has thirty days after filing the petition

       for judicial review to file the board record, “[a]n extension of time in which to



       6
          That statute does, however, require a petitioner to identify the decision at issue and to include a copy,
       summary, or description of the decision. See I.C. § 36-7-4-1607(b)(3). Thus, while a petitioner can include a
       copy of the decision, if available, the petitioner could also provide a description of the issue if the findings of
       fact are not yet complete.

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                                   Page 11 of 21
       file the record shall be granted by the court for good cause shown.” I.C. § 36-7-

       4-1613(b) (emphasis added). And the “[i]nability to obtain the record from the

       responsible board within the time permitted by this section is good cause.” Id.

       Thus, the General Assembly anticipated that the board might not complete its

       findings of fact within thirty days from the date the petitioner files for judicial

       review. And the legislature has mandated that our trial courts grant any request

       for an extension of time in order to allow the petitioner to obtain the board’s

       complete record. If the board should fail to timely issue its findings of fact, the

       trial court may, on its own motion or on the motion of the petitioner, compel

       the board of zoning appeals to comply with Indiana Code Section 36-7-4-915

       and to issue findings of fact.


[23]   When we interpret statutes, “[w]e examine the statute as a whole, reading its

       sections together so that no part is rendered meaningless if it can be harmonized

       with the remainder of the statute.” Anderson v. Gaudin, 42 N.E.3d 82, 85 (Ind.

       2015). Reading the relevant statutes together, it is clear that the legislature

       intended for a petitioner to file for judicial review of a board’s decision within

       thirty days from the date the board made its decision at the hearing. The

       petitioner then has thirty days to file the record, including the findings of fact,

       or to request an extension of time. And the trial court must grant the request

       for more time if the board has not yet completed its findings or compiled its

       record.


[24]   In sum, we must apply the petition for review statute as it is written. First,

       there is no provision in the statute for an extension of time within which to file

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018        Page 12 of 21
       a petition beyond thirty days after the BZA’s decision voted on at the hearing.

       Second, there is no statutory provision to indicate that the BZA must make

       findings of fact before the thirty-day period begins to run. Third, there is no

       requirement in the statute that a petitioner submit findings of fact with the

       petition; instead, the petition need only include an “identification of the

       decision at issue, together with a copy, summary, or brief description of the

       decision.” I.C. § 36-7-4-1607(b)(3). And, fourth, the petition for review statute

       expressly provides for an extension of time within which to file the record after

       the petition has been filed, to include “any board documents expressing the

       decision,” I.C. § 36-7-4-1613(a), which is exactly the purpose served by the

       written findings of fact.


[25]   Accordingly, we hold that a board of zoning appeals makes its decision at the

       conclusion of the hearing on the matter. The findings of fact, while essential to

       judicial review, are not a separate, appealable decision of the board. In the

       present case, the BZA made its decision at the conclusion of the hearing on

       June 15, 2017. The Town then had thirty days from that date to file its petition

       for judicial review.7 But the Town did not file the Second Petition until

       September 5, which was more than thirty days after the BZA had made its

       decision. Accordingly, the Town did not timely file the Second Petition, and




       7
         We note that the Town timely filed its First Petition. However, the trial court dismissed that petition
       because the Town did not timely file the board record or seek an extension of time.

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                               Page 13 of 21
       the trial court did not err when it dismissed that petition as untimely.8 We

       affirm the trial court’s order.


[26]   Affirmed.


       Pyle, J., concurs.
       Crone, J., dissents with separate opinion.




       8
         The Town also asserts that the trial court erred when it dismissed the Second Petition pursuant to Indiana
       Trial Rule 12(B)(8). But, because we hold that the trial court properly dismissed the Second Petition as
       untimely, we need not address whether the trial court erred when it dismissed the same petition on other
       grounds.

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                             Page 14 of 21
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Town of Darmstadt and Bob                                  Court of Appeals Case No.
       Stoops, Town Council President,                            18A-MI-150

       Appellants-Petitioners,

               v.

       CWK Investments-Hillsdale,
       LLC, C. Wayne Kinney, and the
       Evansville-Vanderburgh County
       Board of Zoning Appeals,
       Appellees-Respondents.



       Crone, Judge, dissenting.


[27]   According to my colleagues, “it is clear that the legislature intended for a

       petitioner to petition for judicial review based on the decision that the board

       made at the hearing, not based on its findings of fact.” Slip op. at 11. I

       respectfully disagree.


[28]   “With regard to statutory interpretation, the meaning and intention of the

       legislature is to be ascertained not only from the specific phraseology of a

       statute but also by considering design, nature, and the consequences that flow

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                    Page 15 of 21
       from the various interpretations.” Concerned Citizens of W. Boggs Lake v. W. Boggs

       Sewer Dist., Inc., 810 N.E.2d 720, 723 (Ind. Ct. App. 2004). “Put another way,

       when construing the meaning of a statute, it is the court’s objective to ascertain

       and give effect to the legislative intent and to interpret the statute in such a

       manner as to prevent absurdity and to advance public convenience.” Id.

       Statutes relating to the same subject should be construed together to produce a

       harmonious statutory scheme. Klotz v. Hoyt, 900 N.E.2d 1, 5 (Ind. 2009).


[29]   Indiana Code Section 36-7-4-919(e) provides that a board “shall make a

       decision” on a matter “at the conclusion of the hearing on that matter ….”

       Notably, this statute doesn’t say that such a decision is a “zoning decision” for

       purposes of Indiana Code Section 36-7-4-1605. Pursuant to Indiana Code

       Section 36-7-4-1016(a), a “zoning decision” is a board’s “final” decision (“Final

       decisions of the board of zoning appeals under … the 900 series of this chapter

       … are considered zoning decisions for purposes of this chapter and are subject

       to judicial review in accordance with the 1600 series of this chapter.”). 9 The

       legislature adopted the “final decision” terminology in 2011, and pre-2011

       caselaw suggests that “final” in this sense means “that an administrative body

       has reached a determination representing the consummation of the




       9
         “Nonfinal” zoning decisions are subject to judicial review only under limited circumstances. See Ind. Code
       § 36-7-4-1602(c) (“A person is entitled to judicial review of a nonfinal zoning decision only if the person
       establishes both of the following: (1) Immediate and irreparable harm. (2) No adequate remedy exists at
       law.”).

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                            Page 16 of 21
       administrative process” that “leav[es] nothing else to be accomplished ….” 10

       Johnson Cty. Plan Comm’n v. RamsHead Corp., 463 N.E.2d 295, 299 (Ind. Ct.

       App. 1984). But even once a board has reached such a determination, one

       thing remains to be accomplished: making the written findings of fact required

       by Indiana Code Section 36-7-4-915. For the reasons given below, I believe that

       a board’s decision isn’t truly “final” for purposes of Indiana Code Section 36-7-

       4-1016, and therefore isn’t a “zoning decision” for purposes of Indiana Code

       Section 36-7-4-1605, until the board makes those findings.


[30]   There is no requirement that a board make written findings at the conclusion of

       a hearing, which reflects the practical reality that board employees often need

       additional time to review the record, consult with board members (who may

       have expressed differing reasons, or no reasons at all, for their votes at the

       hearing), conduct legal research, and draft findings that are sufficiently specific

       to allow a court to “review intelligently” the board’s decision if someone files a

       petition for judicial review. Riverside Meadows I, LLC v. City of Jeffersonville, Bd. of

       Zoning Appeals, 72 N.E.3d 534, 539 (Ind. Ct. App. 2017) (quoting Carlton v. Bd.

       of Zoning Appeals of City of Indianapolis, 252 Ind. 56, 64, 245 N.E.2d 337, 343

       (1969)).


[31]   Apropos of which, Indiana Code Section 36-7-4-1607(b)(6) provides that a

       petition for judicial review must set forth “[i]dentification of the decision at



       10
         Conceptually, a final zoning decision is similar to a trial court’s final judgment, and a nonfinal zoning
       decision is similar to an interlocutory order.

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                               Page 17 of 21
       issue, together with a copy, summary, or brief description of the decision[,]” as

       well as “[s]pecific facts to demonstrate that the petitioner has been prejudiced

       by one (1) or more of the grounds described in” Indiana Code Section 36-7-4-

       1614, i.e., that the decision was “(1) arbitrary, capricious, an abuse of

       discretion, or otherwise not in accordance with law; (2) contrary to

       constitutional right, power, privilege, or immunity; (3) in excess of statutory

       jurisdiction, authority, or limitations, or short of statutory right; (4) without

       observance of procedure required by law; or (5) unsupported by substantial

       evidence.”


[32]   In many cases, a petitioner won’t be able to set forth specific facts to

       demonstrate that he or she has been prejudiced by the board’s decision until

       after the board has issued its findings of fact.11 More fundamentally, a person

       may not be able to make an informed decision if a valid basis for judicial review

       exists until after the findings are issued. Requiring a person to file a petition for

       judicial review of a decision before the board has explained that decision in

       writing is absurd and contrary to public convenience, as well as inconsistent

       with the Indiana Rules of Professional Conduct. See Ind. Professional Conduct

       Rule 3.1 (“A lawyer shall not bring … a proceeding, or assert or controvert an

       issue therein, unless there is a basis in law and fact for doing so that is not




       11
          This Court has explained that the factfinding requirement “serves at least five important purposes[,]” i.e.,
       “(1) to facilitate judicial review; (2) to avoid judicial intrusion into the administrative fact-finding process; (3)
       to aid parties in the preparation of their case for judicial review; (4) to assure careful consideration of the facts by
       administrative bodies; and (5) to insure that administrative bodies remain within their jurisdiction.” Schenkel
       v. Allen Cty. Plan Comm’n, 407 N.E.2d 265, 270 (Ind. Ct. App. 1980) (emphasis added).

       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                                       Page 18 of 21
       frivolous ….”). The logic of such an approach is evidenced by the Indiana

       Rules of Appellate Procedure not requiring a party to file a notice of appeal

       from a trial court’s final judgment or interlocutory order until after the entry of

       the judgment or order – which may be accompanied by written findings if made

       sua sponte, requested by a party, or required by statute – is noted in the

       chronological case summary. Ind. Appellate Rules 9(A)(1), 9(A)(2), 14(A); see

       also Ind. Appellate Rule 9(A)(3) (stating that party has thirty days to appeal

       from the date of an order, ruling, or decision of administrative agency). In

       other words, if a trial judge were to announce an oral decision at the conclusion

       of a hearing or trial and then subsequently enter written findings, the time for

       perfecting an appeal would begin to run upon the entry of the later written

       findings. For all these reasons, I would hold that “the date of the zoning

       decision” for purposes of Indiana Code Section 36-7-4-1605 should be

       interpreted as the date the board makes the written findings required by Indiana

       Code Section 36-7-4-916.


[33]   The BZA hearing minutes in this case show that two BZA members (Jonathan

       Parkhurst and Becky Kasha), BZA’s counsel (Dirck Stahl), and an attorney

       assisting the Town at the hearing (Steve Bohleber) agreed, at least to some

       extent, with my position:


               Mr. Bohleber: I think the findings have to be reduced in [sic]
               writing and I think that starts the appeal time.

               Mr. Stahl: Right.

               ….
       Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018       Page 19 of 21
        Mr. Bohleber: We need to take a look at that if the losing party
        tonight wishes to appeal. I believe that’s the procedure.


        Mr. Stahl: Yeah, the written findings constitute the final
        decision. That’s right.


        Mr. Bohleber: Right, then I think you praesipe [sic] for a
        transcript of the record. Then that starts the appealetic [sic]
        process to the trial court level. Not the court of appeals.


        Ms. Kasha: Yeah.


        Mr. Stahl: Actually, I misspoke. That had to do with the Plan
        Commission decision. You’d have to look at the 1600 Series on
        Review of the BZA Decision. There is a requirement for
        findings.


        Mr. Parkhurst: Clearly, the time for appeal wouldn’t start until
        findings were made.


        Ms. Kasha: Right.


        Mr. Bohleber: Right, and that’s my recollection. Obviously, the
        reviewing court can’t do anything there’s a praesipe [sic]
        prepared of the proceedings including the findings.


Appellants’ App. Vol. 3 at 76. To elaborate on Bohleber’s point, if a court

“can’t do anything” without the board’s written findings, it stands to reason

that a petitioner can’t do anything either. Because the Town filed its second




Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018        Page 20 of 21
petition for judicial review within thirty days after the BZA made its written

findings, I would reverse and remand for further proceedings.12




12
     I agree with the Town that dismissal of both petitions was inappropriate under Trial Rule 12(B)(8).

Court of Appeals of Indiana | Opinion 18A-MI-150 | October 30, 2018                                Page 21 of 21